DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 4-7, 10, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9, 11-13, 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yun et al., (US 2019/0158433 A1).
As per claims 1, 11 and 20, Yun et al., teach a method/system/computer program product, for customizing responses by an Artificial Intelligence (AI) system using a response mode for interaction with a user (0067-0068), comprising: receiving a question or command at an AI system from an associated AI device which receives the question or command from an initiating user of a plurality of users in a vicinity of the AI device (0076); determining a preference of an interaction mode for the initiating user, the preferred interaction mode being determined using a knowledge corpus (0067-0068, 0069); generating an answer to the question or command using the AI system (0126); and initiating, using the AI device, a communication to the initiating user which includes the answer, via a communication mode based on the interaction mode preference of the initiating user (0086, 0094-0096). 
As per claims 2 and 12, Yun et al., teach the method/system of claims 1 and 11, wherein the communication mode includes a simulated voice from the AI device, or using a chatbot sent to a first device of the initiating user by the AI system (0048, “personal chatbot”). 
As per claims 3 and 13, Yun et al., teach the method/system of claims 1 and 11, wherein the communication mode includes the AI system sending a text and/or a chatbot to a first device of the initiating user (0086, 0094-0096). 

As per claims 9 and 19, Yun et al., teach the method/system claims 1 and 11, wherein the AI device includes a microphone for listening to voice activation and instructions, and a speaker for transmitting a voice simulation (0098). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Silverstein et al., (US 2020/0356630 A1) teach techniques for expanding user-chatbot conversations to include other relevant users. In some embodiments, the users are deemed to potentially be interested in learning information regarding the conversation topic. In other embodiments, the users are deemed to be potentially able to provide additional information regarding the conversation topic. In embodiments, a submitted question to a chatbot in a conversation on a messaging platform is received. The topic of the submitted question is identified. A probability that one or more additional users would benefit from an answer to the submitted question is determined. One or more additional users are invited to the conversation 
Nagaraja et al., (US 2020/0244605 A1) teach a method for AI-assisted service provisioning and modification for delivering message-based services, including: receiving an input sequence from a user in relation to a request for a service, the input sequence including one or more inputs; processing the input sequence to determine a service type; associating a workflow with the request based at least in part on the service type and a profile of the user, the workflow including a set of one or more steps, a step of the set of one or more steps corresponding to a set of attributes including at least one of: a communication mode, a communication type, or a communication priority, the workflow being performed by at least one of: a chatbot, an AI assistant, or a service professional; and interacting with the user based at least in part on the workflow to deliver the service.
Smullen et al., (US 2018/0212904 A1) teach automated human interface module includes a plurality of nodes. A message including a text communication is posted by the user and sent to a decision module associated with a plurality of classifiers. The decision module is configured to identify a node that best matches the text communication in accordance with the plurality of classifiers. Each respective classifier produces a respective classifier result thereby producing a plurality of classifier results. Each respective classifier result identifies a respective node of the plurality of nodes best matching the text communication. The plurality of classifier results is collectively considered, and the node best matching the text communication is identified and the text communication is sent to the identified node.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
7/30/2021